ORDER

PER CURIAM.
Alfred Hunt (“Hunt”) appeals the judgment on his conviction of one count of sale of a controlled substance in violation of section 195.211 RSMo (2000). Hunt claims the trial court abused its discretion in admitting testimony concerning the arrest of a female present at the scene. Additionally, Hunt claims that the trial court erred in denying his motion for judgment of acquittal because the state failed to present sufficient evidence to establish that Hunt was the person who committed the crime of sale of a controlled substance.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).